DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are not persuasive.
Applicant’s argument that the claims have been amended to correct the various 35 USC 112(b) issues raised is noted but is not considered persuasive because many of the 35 USC 112(b) rejections were not fully addressed (e.g. claims 1, 2 and 6).  These rejections remain and are repeated below.  Examiner notes that any new 35 USC 112(b) rejections are a result of the claim amendments.
Applicant’s argument that Warren relates to inversion lining while the present disclosure is directed to large tunnel repair wherein inversion will not work because of the cross-sectional shape of the tunnel and/or the overall diameter of the structure being repaired is noted but is not considered persuasive because the arguments are not commensurate with the scope of the claims.  The claimed invention has no limitations regarding the shape or size of the tunnel.  In fact, the claimed invention merely recites “an underground structure” such that a tunnel is not required at all.  Further, Applicant’s assertion that inversion lining will not work in large tunnel repair provides a mere conclusory statement without any supporting evidence and is therefore being treated as the Applicant’s opinion.  Opinion absent underlying facts or evidence is not persuasive.
Applicant’s argument that the heavy and brittle carbon fiber used in the present disclosure would be destroyed by the inversion process of Warren provides a mere conclusory statement without any supporting evidence and is therefore being treated as the Applicant’s opinion.  Opinion absent 
Applicant’s argument that this rejection cannot be properly maintained because the claims include limitations that are not shown or disclosed in the cited reference is noted but is not considered persuasive because Applicant has not pointed out a single claim limitation which is not met by Warren.  Examiner notes that Applicant’s arguments have only addressed the present disclosure and not the claimed invention.
Applicant’s argument that Warren relates to an inversion lining process that must be completed from access point to access point and which cannot be simply repeated in small stages along the length of a pipe is noted but is not considered persuasive because the process can be repeated from different access points and/or in different directions from a single access point.  Pipelines can span significantly long distances.  The use of multiple access points would allow for the pipelines to be lined in stages when the entire pipeline (which can be miles long) cannot be lined by a single liner.  This lining from access point to access point would result in the lining process steps being repeated.
Claim Objections
Claim 3 is objected to because of the following informalities:  “further” should be deleted from line 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “140oF” and “180oF” appear to be typographical errors for “140°F” and “180°F”, respectively, in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the wording of “bedding the remainder of said at least one sheet of liner composite into the applied resin” in lines 10-11 remains confusing.  The claim previously recites dispensing the remainder of the liner composite into the resin in lines 8-9.  How can the remainder be bedded into the resin as recited in lines 10-11 when the remainder is already dispensed into the resin as recited in lines 8-9?  Does this refer to a different remainder or the same remainder recited in line 8?  The step of bedding into the resin is the same as the step of dispensing into the resin, therefore it appears that Applicant is claiming the same step twice.  For purposes of examination, the examiner interprets “dispensing the remainder of said at least one sheet of liner composite into said applied resin across the wall of the structure; and bedding the remainder of said at least one sheet of liner composite into the applied resin” in lines 8-11 to mean “and bedding a remaining portion of said at least one sheet of liner composite into said applied resin across the wall of the structure”.  Claims 2-7 are rejected for depending from a rejected claim.
Claim 2 recites the limitation “said steps of… bedding a portion, dispensing and bedding the remainder of additional liner sheets” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that these steps are previously recited for at least one sheet of liner composite but not for “additional liner sheets” as claimed.  Further, the wording of “repeating said steps of applying resin, bedding a portion, dispensing and bedding the remainder of additional liner sheets for each of a plurality of liner sheets” in lines 2-4 remains confusing.  It is unclear whether “a plurality of liner sheets” are the same as or different and distinct from the additional liner sheets because of the double positive recitation of “liner sheets”.  It is also unclear how the steps can be each of a plurality of liner sheets (individual).  For purposes of examination, the examiner interprets “repeating said steps of applying resin, bedding a portion, dispensing and bedding the remainder of additional liner sheets for each of a plurality of liner sheets” to mean “repeating said steps of applying resin, bedding a portion of said at least one sheet of liner composite, dispensing the remainder of said at least one sheet of liner composite, and bedding the remainder of said at least one sheet of liner composite for each of a plurality of additional liner sheets”.
Claim 6 still recites the limitation “said tunnel wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (US 2015/0020908).
Regarding claim 1, Warren discloses a method for installing a liner in an underground structure (e.g. claim 1), the method comprising the steps of: cleaning a structure to be lined (e.g. 10, paragraph 0027); preparing at least one sheet of dry liner composite on a roller (e.g. 22/36 is rolled onto 34, Fig. 1, paragraphs 0025 and 0030); applying resin to a wall of the structure (e.g. 21, paragraph 0025); bedding a portion of said at least one sheet of liner composite into the applied resin (e.g. paragraph 0025); dispensing the remainder of said at least one sheet of liner composite into said applied resin across the wall of the structure (e.g. paragraph 0025); and bedding the remainder of said at least one sheet of liner composite into the applied resin (e.g. paragraph 0025).
Regarding claim 3, Warren further discloses the liner composite further comprising: carbon fiber (e.g. paragraph 0018).
Regarding claim 4, Warren further discloses that said resin is applied by spray application (e.g. paragraphs 0025 and/or 0028).
Regarding claim 6, Warren further discloses that said roller is used to apply said liner composite directly to said tunnel wall (e.g. Fig. 1, wherein the roller is used as part of a system that applies the liner directly to the wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2015/0020908) alone.
Regarding claim 2, Warren discloses the invention substantially as applied above but does not explicitly disclose repeating said steps of applying resin, bedding a portion, dispensing and bedding the remainder of additional liner sheets for each of a plurality of liner sheets.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to repeat the steps of the method of Warren for the expected benefit of repairing and salvaging multiple sections of the structure (e.g. paragraph 0013).  Examiner notes that Applicant has not limited the repeated steps to being performed on the same section of the structure, therefore the repeated steps could be performed in different areas of the structure (e.g. from different ends of the host pipe) as required based on damage.
Claim 5 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2015/0020908), hereinafter referred to as Warren ‘908, as applied to claim 4 above, and further in view of Warren (US 2005/0095066), hereinafter referred to as Warren ‘066.
Regarding claim 5, Warren ‘908 discloses the invention substantially as applied above but does not explicitly disclose that the resin is heated to the range of about 140°F to about 180°F.  Warren ‘066 teaches a method for repairing an underground structure (e.g. claim 1), comprising the steps of: cleaning a structure to be lined (e.g. 6, paragraph 0024); and applying resin to a wall of the structure (e.g. paragraph 0032); wherein said resin is applied by spray application (e.g. paragraph 0033), and wherein the resin is heated to the range of about 140°F to about 180°F (e.g. paragraph 0032).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a heated resin as taught by Warren ‘066 for the resin of Warren ‘908 because inasmuch as the references disclose these elements as art recognized equivalents, the simple substitution of one known, equivalent element for another is considered obvious.  Further, the heated resin would provide the expected benefit of curing in a relatively short period of time (e.g. Warren ‘066, paragraph 0032).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678